Citation Nr: 1621019	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-44 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left lower leg fracture (claimed as the left tibia and fibula).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to February 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in June 2015.  A transcript of the hearing is in the Veteran's file. 

In September 2015, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, the Board finds that additional development is needed in this case.

A March 2010 VA examination report shows that the Veteran noted that he was receiving Social Security Administration (SSA) disability benefits.  The record does not show that an inquiry has been made regarding these benefits.  To the extent they exist, they are presumed to be pertinent to the issue on appeal.  VA is obligated to obtain records of the SSA if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

As the SSA records are potentially relevant to the Veteran's service-connected left lower leg fracture, they must be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available and the Veteran should be notified if VA determines that the records do not exist or that further efforts to obtain them would be futile.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

